IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Scott R. Monger and Howard S. Morris, :
                       Appellants     :
                                      :
                  v.                  : No. 690 C.D. 2015
                                      :
Upper Leacock Township                :




                                 ORDER


     AND NOW, this 18th day of February, 2016, it is ordered that the above-
captioned Memorandum Opinion, filed January 7, 2016, shall be designated
OPINION and shall be REPORTED.



                                 _______________ ______________________
                                 JAMES GARDNER COLINS, Senior Judge